             IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF NORTH CAROLINA
                      WESTERN DIVISION

RALEIGH-DURHAM AIRPORT AUTHORITY
(a/k/a RALEIGH DURHAM INTERNATIONAL
AIRPORT),                                    Case No. 5:19-cv-304-D

Plaintiff,
vs.

WARD TRANSFORMER COMPANY, INC.; BBC I,       ORDER JOINING
LLC; THE STATE OF NORTH CAROLINA;         SUBJECT PROPERTY AS
PROGRESS ENERGY, INC. (d/b/a CAROLINA     PARTY DEFENDANT AND
POWER & LIGHT COMPANY); THE UNITED         AMENDING CAPTION
STATES OF AMERICA; THE UNITED STATES
ENVIRONMENTAL PROTECTION AGENCY;
UNKNOWN PERSONAL REPRESENTATIVES,
HEIRS, AND DEVISEES OF ROBERT E. WARD,
JR., AND WIFE, VIRGINIA P. WARD; WAKE
COUNTY DEPARTMENT OF TAX
ADMINISTRATION; YOUNG MOORE AND
HENDERSON, P.A.; ROBERT E. WARD, III
INDIVIDUALLY AND AS TRUSTEE OF THE
GST OVERFLOW TRUST, AS HEIR AND
SUCCESSOR IN INTEREST TO THE
INTERESTS HELD BY ROBERT E. WARD, JR.
AND WIFE, VIRGINIA P. WARD IN THE DEEDS
OF TRUST RECORDED AT BOOK 5407, PAGE
855 AND 858 OF THE WAKE COUNTY, NORTH
CAROLINA, REGISTER OF DEEDS, and THOSE
CERTAIN LANDS CONTAINING
APPROXIMATELY 12.23 ACRES AND LYING
AND BEING IN CEDAR FORK TOWNSHIP,
WAKE COUNTY, NORTH CAROLINA, AND
BEING MORE PARTICULARLY DESCRIBED AS
FOLLOWS: BEING ALL OF LOT 1,
CONTAINING 9.272 ACRES, MORE OR LESS
AND LOT 2, CONTAINING 2.50 ACRES, MORE
OR LESS, AS SHOWN ON MAP ENTITLED
"RECOMBINATION PLAT FOR WARD
TRANSFORMER COMPANY, INC." RECORDED
IN BOOK 1999, PAGE 1944, WAKE COUNTY
REGISTRY, REFERENCE TO WHICH IS

                                 1
   HEREBY MADE FOR A MORE ACCURATE
   DESCRIPTION BY METES AND BOUNDS AND
   FURTHER ALSO AND BEING MORE
   PARTICULARLY DESCRIBED BY THE
   BOUNDARY SURVEYS PREPARED BY MCKIM'
   & CREED, INC. DATED MARCH 9, 2018 AND
   MARCH 12, 2018 ATTACHED HERETO AS
 . ATTACHMENTS 1 AND 2. ALSO, BEING THE
   PROPERTY CONVEYED TO WARD
   TRANSFORMER CO., INC. BY DEEDS
   RECORDED IN BOOK 1695, PAGE 73, BOOK
   1730, PAGE 140, BOOK 1910, PAGE 462, BOOK
   1830, PAGE 457 AND BOOK 13509, PAGE 1806,
   WAKE COUNTY REGISTRY AND IDENTIFIED
   AS TAX PARCEL ID # 007 4293 AND PIN
   #0768731351 (6730 MT. HERMAN ROAD,
   RALEIGH, NC 27560) AND TAX PARCEL ID
   #0316138 AND PIN #0768723932 (6800 MT.
   HERMAN ROAD, RALEIGH, NC 27560).

  Defendants.

       This matter is before the Court on Plaintiffs motion to add the property that

· is subject to this condemnation action as a party defendant and to amend the caption

 of the case to so reflect. The Court, in exercise of its discretion and proceeding under

 Federal Rule of Civil procedure 71.l(c)(l), hereby GRANTS the Plaintiffs motion.

       IT IS HEREBY ORDERED that the property described below is added as a

 party defendant in this action:

                      Those certain lands containing approximately 12.23
                acres and lying and being in Cedar Fork Township, Wake
                County, North Carolina, and being more particularly
                described as follows:

                     Being all of Lot 1, containing 9.272 acres, more or
              less and Lot 2, containing 2.50 acres, more or less, as shown
              on map entitled "Recombination Plat for Ward
              Transformer Company, Inc." recorded in Book 1999, Page
              1944, Wake County Registry, reference to which is hereby

                                               2
             made for a more accurate description by metes and bounds
             and further also and being more particularly described by
             the boundary surveys prepared by McKim & Creed, Inc.
             dated March 9, 2018 and March 12, 2018 attached hereto
             as Attachments 1 and 2.

                   Also, being the property conveyed to Ward
             Transformer Co., Inc. by deeds recorded in Book 1695, Page
             73, Book 1730, Page 140, Book 1910, Page 462, Book 1830,
             Page 457 and Book 13509, Page 1806, Wake County
             Registry and identified as Tax Parcel ID # 007 4293 and
             PIN #0768731351 (6730 Mt. Herman Road, Raleigh, NC
             27560) and Tax Parcel ID #0316138 and PIN #0768723932
             (6800 Mt. Herman Road, Raleigh, NC 27560).

      AND IT IS FURTHER ORDERED that the caption of this civil action is

hereby amended to reflect the caption of this Order.



      SO ORDERED, this        30    day of January, 2020.




                                             United States District Judge




                                             3
